EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Monique M. Perdok on 22 April 2022.

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 3/3/22 has been entered in full. Claims 2 and 5 are amended. Claims 6 and 15 are canceled. Claims 1-5 and 7-14 are pending.

Examiner’s Amendment
Following entry of the 3/3/22 amendment, amend the claims further as follows:

Cancel claims 1, 3 and 9-12.

Replace claim 4 with the following:
A method to treat infectious disease comprising administering to a subject in need thereof an effective amount of a composition comprising T cells wherein the T cells have decreased expression of let7 as compared to wild-type T cells, wherein the let7 expression is decreased by RNAi, shRNA, microRNA, knock out, LIN28 inhibitory protein or mutation of let 7.


Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (9/9/21).
The objection to the specification at pg 2 is withdrawn in view of the amendments to the title of the specification.
All objections and/or rejections of canceled claims 6 and 15 are moot.
The objections to claims 2, 5, 7 and 8 at pg 3 are withdrawn in view of the amendments to the claims.
The rejection of claims 2, 5, 7 and 8 at pg 3-8 under 35 U.S.C. 112(a) for failing to comply with the written description requirement is withdrawn in view of the amendments to the claims that limit the subject matter of the claims to the embodiments indicated in the rejection as meeting the written description requirement.
The rejection of claim 5 under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (2007) is withdrawn in view of Applicants' amendments to the claim that limit the means of decreasing let7 expression to a group limited to means not taught by Wu et al. Specifically, in the teachings of Wu set forth in the rejection, the protein IL-2 induced decreased let7 expression, and claim 5 as amended does not encompass use of IL-2.
It is further noted that while let7 is itself a microRNA (miRNA), and Wu teaches a reduction in the expression of let7 miRNA in T cells, this does not anticipate claim 5 because Wu does not provide any teaching that let7 miRNA expression is being decreased by a microRNA, e.g., itself (i.e., autoregulation) or another miRNA.

Restriction and Rejoinder of Non-Elected Species
	All claims to non-elected inventions have been canceled by Examiner's Amendment as set forth above. Specifically, claims 1, 3 and 9-11, directed to non-elected Groups I, II and IV, have been canceled.
With respect to the elected invention under consideration, Group III, the claims are directed to a method allowable with respect to each elected species. As such, each election of species requirement is hereby withdrawn, and the previously non-elected species are hereby rejoined and fully examined. As such, claims 4 and 12-14 are hereby rejoined. It is noted that claim 4 has amended, and claim 12 canceled, as set forth above.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All rejections of claims 2, 5, 7 and 8 set forth previously have been withdrawn as indicated above. Furthermore, withdrawn claims 4, 13 and 14, have been rejoined and fully examined for patentability and are likewise allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 2, 4, 5, 7, 8, 13 and 14 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646